220 P.3d 369 (2009)
In the Matter of Scott L. RUTHER, Respondent.
No. 12373.
Supreme Court of Kansas.
December 1, 2009.

ORDER OF DISBARMENT
In a letter signed on November 20, 2009, addressed to the Clerk of the Appellate Courts, respondent Scott L. Ruther of Lenexa, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2009 Kan. Ct. R. Annot. 353).
At the time the respondent surrendered his license, a panel hearing was pending on a complaint in accordance with Supreme Court Rule 211 (2009 Kan. Ct. R. Annot. 321). The complaint concerns allegations of misconduct that Ruther violated Rules 1.1 (2009 Kan. Ct. R. Annot. 410) (competence), 1.4 (2009 Kan. Ct. R. Annot. 443) (lack of reasonable communication), 5.5 (2009 Kan. Ct. R. Annot. 580) (unauthorized practice of law while his law license was suspended), 8.1 (2009 Kan. Ct. R. Annot. 594) (failure to cooperate with the disciplinary process), and 8.4(c) (2009 Kan. Ct. R. Annot. 602) (engaged in conduct involving dishonesty, fraud, deceit or misrepresentation) of the Kansas Rules of Professional Conduct.
Additionally, two complaints were pending that alleged Ruther engaged in similar professional misconduct.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Scott L. Ruther be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Scott L. Ruther from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361).
FOR THE COURT
/s/ Robert E. Davis
Robert E. Davis, Chief Justice